DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “an annular structure” in line 6 and “a generally annular structure” in line 7. There is insufficient antecedent basis for “a generally annular structure” in the claim and the intended scope of the limitation is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chelaidite et al. (US 2018/0231081) in view Yamaguchi et al. (WO 2013/191014).
Re claim 1, Chelaidite et al. teaches a brake system comprising: a brake piston (44) and a piston seal (64, 66).  Chelaidite et al. does not teach an anti-rotation feature located along an outer surface of the brake piston; and a piston seal having an anti-rotation feature that engages the anti-rotation feature of the brake piston.
	Yamaguchi et al. teach an anti-rotation feature located along an outer surface of an annular element and a seal (40) having an anti-rotation feature that engages the anti-rotation feature of the annular element. (Par. 23-24, Elements 43, 44 in Fig. 12)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the antirotation feature of Yamaguchi et al. in the brake system of Chelaidite et al. in order to prevent wear of the seal ring and the annular member due to slippage therebetween, thereby preventing deterioration of sealability.

Re claim 2, Chelaidite et al. as modified teaches wherein the brake piston (44) is supported in a caliper bore of a brake caliper (12) and the caliper bore engages the anti-rotation feature of the brake piston to restrict or prevent the brake piston from rotating within the caliper bore.

Re claim 3, Chelaidite et al. as modified teaches wherein the piston seal (Chelaidite – 64, 66, Yamaguchi - 40) comprises a generally annular structure and the anti-rotation feature of the piston seal is located on an inner diameter of the generally annular structure. (Yamaguchi et al. Figure 12)

Re claim 4, Chelaidite et al. as modified teaches wherein the piston seal (Yamaguchi - 40) includes a plurality of anti-rotation features and the brake piston includes a plurality of anti-rotation features. (Yamaguchi et al. Figure 12)

Re claim 5, Chelaidite et al. as modified teaches wherein the piston seal (Yamaguchi - 40) is integrated into a piston boot (Yamaguchi - 20), and the piston boot is configured to at least partially surround the brake piston. (Chelaidite et al. – Fig. 3, Yamaguchi et al. – Figure 12)

Re claim 6, Chelaidite et al. as modified teaches wherein the piston boot (Chelaidite et al. – 64) is a flexible material and the piston seal (Yamaguchi - 40) is structurally rigid to engage the anti-rotation feature (43, 44) of the brake piston.

Re claim 7, Chelaidite et al. as modified teaches wherein the outer surface of the brake piston (Chelaidite et al. – 44) is generally circular, and the anti-rotation feature of the brake piston is a generally flat section along the outer surface. (Yamaguchi et al. – Figure 12(a))

Re claim 8, Chelaidite et al. as modified teaches wherein the plurality of anti-rotation features of the brake piston are distributed along the outer surface of the brake piston and the plurality of anti-rotation features of the piston seal are distributed along an inner surface of the piston seal. (Yamaguchi et al. – Figure 12(a))

Re claim 9, Chelaidite et al. as modified teaches wherein the anti-rotation feature of the brake piston extends along an entire length of the brake piston or only along a portion of the length. (Yamaguchi et al. – Figure 12(a))

Re claim 10, Chelaidite et al. as modified teaches wherein the anti-rotation feature of the brake piston includes bumps, nubs, notches, grooves, texture, or a combination thereof that engage or contact the anti-rotation feature of the piston seal. (Yamaguchi et al. – Figure 12)

Re claim 11, Chelaidite et al. as modified teaches wherein the brake piston (66) further includes a feature that engages a corresponding feature of a pressure plate of a brake pad (20). (Fig. 3)

Re claim 12, Chelaidite et al. as modified teaches wherein the piston seal (Chelaidite et al.- 64, 66) surrounds the outer surface of the brake piston (66).

Re claim 13, Chelaidite et al. as modified teaches wherein the outer surface of the piston seal, the anti- rotation feature of the piston seal, or both include a frictional surface to increase rotational friction between the brake piston and the piston seal. (Yamaguchi et al. – Figure 12)

Re claim 14, Chelaidite et al. as modified teaches wherein the anti-rotation feature of the piston seal is a generally flat section along the inner diameter of the generally annular structure. (Yamaguchi et al. – Figure 12(a))

Re claim 15, Chelaidite et al. as modified teaches wherein the anti-rotation feature of the brake piston matches the anti-rotation feature of the piston seal. (Yamaguchi et al. – Figure 12)

Re claim 16, Chelaidite et al. teaches brake system comprising: a brake caliper (12) having a caliper bore; a brake piston (44) at least partially positioned within the caliper bore; and a piston boot (64) having an integrated piston seal wherein the piston seal comprises an annular structure. (Fig. 3)
Chelaidite et al. do not teach a brake piston that includes an anti-rotation feature extending along its length the piston seal comprising an annular structure and including an anti-rotation feature is located on an inner diameter of the annular structure wherein the anti-rotation feature of the brake piston engages the caliper bore and the anti- rotation feature of the piston seal.
Yamaguchi et al. teach an anti-rotation feature located along an outer surface of an annular element and a seal (40) comprising an annular structure and including an anti-rotation feature that engages the anti-rotation feature of the annular element. (Par. 23-24, Elements 43, 44 in Fig. 12)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the antirotation feature of Yamaguchi et al. in the brake system of Chelaidite et al. in order to prevent wear of the seal ring and the annular member due to slippage therebetween, thereby preventing deterioration of sealability.
	
Re claim 17, Chelaidite et al. teaches a spindle (52) threaded within a piston pocket of the brake piston. (Fig. 3)

Re claim 18, Chelaidite et al. do not teach wherein the brake system is free of a nut between the spindle and the brake piston. It would have been obvious to one of ordinary skill in the art before the effective filing date to eliminate the nut between the spindle and the brake piston in order to reduce the number of parts and simplify assembly.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chelaidite et al. (US 2018/0231081) in view Yamaguchi et al. (WO 2013/191014) and further in view of Wilhelm et al. (US2015/0330487).
Re claim 19, Chelaidite et al. as modified do not teach wherein a ball bearing is positioned between a threaded portion of the spindle and a threaded portion of the piston pocket.  Wilhelm et al. teach a ball bearing (13) positioned between a threaded portion of the spindle (7) and a threaded portion of the piston pocket (8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a ball bearing is positioned between a threaded portion of the spindle and a threaded portion of the piston pocket since the arrangement is a well-known alternative means for actuating a brake.

Re claim 20, Chelaidite et al. as modified teach wherein the anti-rotation feature of the piston seal is located along an inner diameter of the piston seal and engages the anti-rotation feature of the brake piston located along an outer surface of the brake piston. (Yamaguchi et al. – Figure 12)

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Yamaguchi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is an obvious benefit to prevent rotation in the piston seal of Chelaidite et al.  Yamaguchi et al. specifically teaches wherein an anti-rotation means between two elements makes it possible “to prevent wear of the seal ring and the annular member due to slippage therebetween, thereby preventing deterioration in sealability”.  See page 7, 3rd paragraph.  Therefore, the problem is not specific to a particular art, but relevant to annular seals which are not intended to rotate.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bearing material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant discusses the engagement of the brake piston in the caliper bore.  The brake piston 44 is clearly engaged in a caliper bore 46 and also comprises a piston seal 66.  See Chelaidite et al. Figure 3. Yamaguchi et al. are relied upon for a teaching of an anti-rotation feature, not the features of the brake.  As combined, the Examiner maintains that claims 2 and 3 are obvious over Chelaidite et al. in view of Yamaguchi et al. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657




MTWMay 5, 2022